IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


DEBRA SCHIEFER,                : No. 331 EAL 2014
                               :
               Petitioner      : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
                               :
          v.                   :
                               :
                               :
WORKERS' COMPENSATION APPEAL :
BOARD (FIRST DATA CORPORATION) :
                               :
               Respondents     :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.